[Cite as In re A.W., 2022-Ohio-1097.]



               IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                               ASHTABULA COUNTY

IN THE MATTER OF:                                   CASE NO. 2021-A-0025

A.W., ABUSED CHILD
                                                    Civil Appeal from the
                                                    Court of Common Pleas,
                                                    Juvenile Division


                                                    Trial Court No. 2021 JC 00015


                                             OPINION

                                        Decided: March 31, 2022
                                          Judgment: Affirmed


Joseph K. Palazzo, Kurt Law Office, LLC, 4770 Beidler Road, Willoughby, OH 44092
(For Appellant).

Colleen M. O’Toole, Ashtabula County Prosecutor, Shelley M. Pratt, Assistant
Prosecutor, 25 West Jefferson Street, Jefferson, OH 44047 (For Appellee).

Carol G. Grasgreen, Carol G. Grasgreen & Associates Co., LPA, 5061 Glenn Lodge
Road, Mentor, OH 44060 (Guardian Ad Litem).


JOHN J. EKLUND, J.

        {¶1}    Appellant, Lisa Savel, appeals following the denial of her Motion to

Intervene and Motion for Temporary Custody of her grandchild, A.W., DOB 12/2/2020 by

the Ashtabula County Court of Common Pleas, Juvenile Division.

        {¶2}    Appellant raises one assignment of error arguing that the trial court abused

its discretion in denying the Motion to Intervene and Motion for Temporary Custody when

the trial court did not at least hold a hearing on them.
      {¶3}   After review of the record and the applicable caselaw, we find appellant’s

assignment of error to be without merit. Appellant’s Motion to Intervene and Motion for

Temporary Custody failed to state a sufficient basis to allow intervention. Moreover, the

trial court did not abuse its discretion in denying her motions as the trial court made the

denials based upon evidence adduced at a Dispositional Hearing indicating appellant was

one of three possible people who had caused harm to the abused child. The judgment of

the Ashtabula County Court of Common Pleas, Juvenile Division is affirmed.

      {¶4}   On February 19, 2021, the Ashtabula County Children Services Board

(ACCSB) filed a Verified Complaint and ex parte Motion for Temporary Custody in the

Ashtabula County Court of Common Pleas, Juvenile Division. ACCSB alleged that A.W.

was an abused child after he was hospitalized presenting with intermittent seizure-like

activity, intercranial hemorrhage, tachycardia, and unequal pupils. This injury was

characterized as non-accidental and consistent with “shaken baby syndrome.” The trial

court granted ACCSB temporary custody of A.W. and he was placed in the care of

mother’s cousin.

      {¶5}   On April 13, 2021, appellant, A.W.’s maternal grandmother, filed a Motion

to Intervene and a Motion for Temporary Custody. Attached to the motion, appellant

included an affidavit stating that she has “been very involved and active in my grandson’s

life since his birth, and I have been providing financial assistance in addition to baby

supplies and equipment.” She also stated that she can offer a “stable home environment”

in “a great neighborhood” and that a “stable home environment is in A.W.’s best interests.”

She did not claim to have acted in loco parentis or to have exercised significant parental

control over A.W. beyond being involved and active in his life.

                                            2

Case No. 2021-A-0025
       {¶6}   On April 21, 2021, the court held an adjudicatory hearing and found that

A.W. was an abused child pursuant to R.C. 2151.031(B). Under R.C. 2151.031(B), an

abused child includes any child who “[i]s endangered as defined in section 2919.22 of the

Revised Code, except that the Court need not find that any person has been convicted

under that section in order to find that the child is an abused child.”

       {¶7}   On May 10, 2021, the court held a dispositional hearing pursuant to R.C.

2151.35(A)(1) to “hear the evidence as to the proper disposition to be made” for the child.

At the hearing, all parties agreed that mother and father have complied with three of the

four goals identified in the case plan. The terms of the case plan were that A.W.’s parents

were to: (1) maintain sobriety; (2) have safe and stable housing and income with proof of

residency; (3) complete a parenting class; and (4) cooperate with the investigation

concerning A.W.’s injuries. The only unmet goal was for A.W.’s parents to cooperate with

the investigation into A.W.’s injuries.

       {¶8}   At the dispositional hearing, ACCSB caseworker Christina Church testified

that A.W. was removed from the household because he showed symptoms of “shaken

baby syndrome.” The medical records indicated that the injury was non-accidental.

Church said that because mother and father had not cooperated with the investigation

into A.W.’s injuries, ACCSB was seeking to maintain temporary custody and to continue

placement of A.W. with mother’s cousin. In addition, A.W.’s Guardian ad Litem

recommended that temporary custody remain with ACCSB and that the court adopt the

case plan with the requirement that the parents cooperate with the investigation.

       {¶9}   The basis for ACCSB’s request for cooperation was “[d]ue to the extent of

the injuries and to make sure that he’s in a safe environment, we need to know how the

                                              3

Case No. 2021-A-0025
injuries occurred.” Church said that no one besides mother, father, and appellant had

been identified as potential perpetrators in the case. The only form of cooperation ACCSB

was seeking was for mother and father to be “interviewed by the police.”

       {¶10} After the Dispositional Hearing, the magistrate issued a Decision granting

legal custody to appellant with protective custody to ACCSB. The magistrate modified the

case plan by removing the requirement that A.W.’s parents cooperate with the

investigation into his injuries and added an additional goal of meeting A.W.’s basic

emotional, educational, medical, dental, and mental needs. In that Decision, the

magistrate also noted that appellant’s Motion to Intervene had been granted without

objection and that her motion for temporary custody was to be held in abeyance.

       {¶11} ACCSB timely objected to the magistrate’s Decision. Mother and father

responded to the objections while appellant did not. The trial court reviewed the objections

noting that A.W.’s injuries were non-accidental, that it was uncontroverted that the injuries

occurred while the child was “in the care of Mother, Father and/or Maternal Grandmother.

* * * It is implicit upon this record this child was injured via a culpable act.” The court

quoted In re Pitts, 38 Ohio App.3d 1, 5, 525 N.E.2d 814 (5th Dist.1987), and said that

R.C. 2151.031 makes no reference to fault in finding that a child is abused but that the

“‘focus is upon harm to the child, not upon parental or custodial blame-worthiness.’”

       {¶12} The court acknowledged that mother and father were opposed to the

requirement to cooperate with the investigation claiming it would interfere with their Fifth

Amendment rights against self-incrimination and that there is no evidence of parental

fault. However, the court said that parental fault is not the issue. Rather, the ongoing

safety of the child was the central focus.

                                             4

Case No. 2021-A-0025
       {¶13} The court said there was no evidence to suggest that mother or father had

personally asserted the Fifth Amendment right against self-incrimination but instead, the

evidence indicated that mother and father had simply not engaged in any way with

investigators. The court noted that mother and father are not required to cooperate with

law enforcement and that such a decision “does not automatically implicate the Fifth

Amendment rights of the parent. Such a decision also does nothing to impact this Court’s

responsibility to ensure the safety of this child. * * * At this point in these proceedings, the

applicability of the Fifth Amendment has not been demonstrated to exist.”

       {¶14} The court found that A.W.’s placement with mother was “not a suitable

dispositional option, and restoring custody to Mother with a grant of protective supervision

to the agency is insufficient to assure the safety of this child.” For the same reasons, the

court found that “Father and Maternal Grandmother are also not suitable dispositional

alternatives.” Therefore, the court sustained ACCSB’s objections and restored the

requirement that mother and father cooperate with the investigation. The court also

denied appellant’s Motion to Intervene and Motion for Temporary Custody because the

record established by the Dispositional Hearing indicated that she was not a suitable

dispositional alternative to mother or father because she was one of the three people

caring for A.W. at the time of his non-accidental injuries.

                               Assignment of Error and Analysis

       {¶15} Appellant timely filed this appeal raising a single assignment of error.

       {¶16} “The trial court committed an abuse of discretion when it denied Appellant’s

Motion to Intervene.”



                                               5

Case No. 2021-A-0025
       {¶17} Appellant argues that the trial court’s denial of her Motion to Intervene

pursuant to Civ.R. 24(B) without a hearing was an abuse of discretion.

       {¶18} Juv.R. 2(Y) defines a party as:

       a child who is the subject of a juvenile court proceeding, the child's
       spouse, if any, the child's parent or parents, or if the parent of a child
       is a child, the parent of that parent, in appropriate cases, the child's
       custodian, guardian, or guardian ad litem, the state, and any other
       person specifically designated by the court.

       {¶19} Civ. R. 24(B) governs permissive intervention and provides:

       Upon timely application anyone may be permitted to intervene in an
       action: (1) when a statute of this state confers a conditional right to
       intervene; or (2) when an applicant's claim or defense and the main
       action have a question of law or fact in common. When a party to an
       action relies for ground of claim or defense upon any statute or
       executive order administered by a federal or state governmental
       officer or agency or upon any regulation, order, requirement or
       agreement issued or made pursuant to the statute or executive order,
       the officer or agency upon timely application may be permitted to
       intervene in the action. In exercising its discretion the court shall
       consider whether the intervention will unduly delay or prejudice the
       adjudication of the rights of the original parties.

       {¶20} This Court has previously held that an order denying a motion to intervene

is a final appealable order. In re Goff, 11th Dist. Portage No. 2001-P-0144, 2003-Ohio-

6768, ¶ 10. When reviewing a denial of a motion to intervene, “the issue is whether the

trial court abused its discretion.” Id. at ¶ 11. “The term ‘abuse of discretion’ is one of art,

connoting judgment exercised by a court which neither comports with reason, nor the

record.” State v. Underwood, 11th Dist. Lake No. 2008-L-113, 2009-Ohio-208 [2009 WL

1177050], ¶ 30, citing State v. Ferranto, 112 Ohio St. 667, 676-678 [148 N.E. 362] (1925).”

State v. Raia, 11th Dist. Portage No. 2013-P-0020, 2014-Ohio-2707, 2014 WL 2881994,

¶ 9. Stated differently, an abuse of discretion is “the trial court’s ‘failure to exercise sound,

reasonable, and legal decision-making.’” Id., quoting State v. Beechler, 2d Dist. Clark No.
                                               6

Case No. 2021-A-0025
09-CA-54, 2010-Ohio-1900, 2010 WL 1731784, ¶ 62, quoting Black’s Law Dictionary 11

(8th Ed.Rev.2004). “When an appellate court is reviewing a pure issue of law, ‘the mere

fact that the reviewing court would decide the issue differently is enough to find error[.] *

* * By contrast, where the issue on review has been confined to the discretion of the trial

court, the mere fact that the reviewing court would have reached a different result is not

enough, without more, to find error.’” Id., quoting Beechler at ¶ 67.

       {¶21} Under Juv.R. 2(Y), appellant is not a party to the underlying proceedings.

However, juvenile courts may use Civi.R. 24 “as a guide to the exercise of its discretion

for joining parties” under Juv.R. 2(Y). In re Goff, at ¶ 10, citing In re Byerly, 11th Dist.

Portage No. 97-P-0096, 1998 WL 684178 at *11 (Sept. 30, 1998). Appellant argues that

she may intervene by virtue of Civ.R. 24(B), which provides that a nonparty may intervene

when the nonparty’s “claim or defense and the main action have a question of law or fact

in common * * * in exercising its discretion the court shall consider whether the

intervention will unduly delay or prejudice the adjudication of the rights of the original

parties.”

       {¶22} Appellant is A.W.’s grandmother. Grandparents have neither common law

nor constitutional rights of association with their grandchildren. Id. at ¶ 15, citing In re

Whitaker, 36 Ohio St.3d 213, 214, 522 N.E.2d 563 (1988), In re Schmidt, 25 Ohio St.3d

331, 336, 496 N.E.2d 952 (1986). However, grandparents may intervene when the

“grandparents have a legal right to or a legally protectable interest in custody or

visitation with their grandchild, where the grandparents have stood in loco parentis to their

grandchild, or where the grandparents have exercised significant parental control over,

or assumed parental duties for the benefit of, their grandchild.” (Emphases in original). Id.

                                             7

Case No. 2021-A-0025
When such circumstances exist, the denial of a grandparent’s motion to intervene “would

constitute an abuse of discretion.” Id.

       {¶23} “‘In loco parentis “exists when [a] person undertakes care and control of

another in absence of such supervision by [the] latter's natural parents and in absence of

formal legal approval * * *.”’” In re Jones-Dentigance, 11th Dist. Portage No. 2005-P-0058,

2005-Ohio-5960, ¶ 15, quoting In re Burmeister (Apr. 14, 1999), 9th Dist. No. 19157, 1999

Ohio App. LEXIS 1721, at *11, 1999 WL 241219, citing Black's Law Dictionary (6

Ed.Rev.1990) 787. “In order to meet the definition of in loco parentis, a person must not

only assume a dominant parental role, but must also be relied upon by the child for

support. “ State v. Burgett, 3d Dist. Marion No. 9–09–14, 2009–Ohio–5278, ¶ 23.

       {¶24} In this case, we cannot find that the trial court abused its discretion by

denying appellant’s Motion to Intervene. Appellant’s motion and supporting affidavit do

not assert that she acted in loco parentis. She does not claim to have assumed a

dominant parental role or to have exercised care and control of A.W. in the absence of

his parents. Indeed, based upon her affidavit and aptly characterized by counsel’s

statements at oral argument, she could not have acted in loco parentis. Her role in A.W.’s

life was described as that of a typical grandmother: being involved, providing financial

assistance, baby supplies, and equipment. Although these actions are laudable, they are

insufficient to demonstrate that she met the legal standard for having acted in loco

parentis or having a legally protectable interest.

       {¶25} Although appellant’s asserted interest in A.W.’s custody is, in all likelihood,

one based in a concern for his welfare, such a concern cannot be construed as a legal

interest which falls within the ambit of Civ.R. 24(B). See Id. at ¶ 16; See In re Hoffman,

                                             8

Case No. 2021-A-0025
5th Dist. Stark No. 2002CA0419, 2003-Ohio-1241, ¶ 23. Based upon appellant’s failure

to assert a legally protectable interest for intervention in her motion by claiming to have

stood in loco parentis or to have exercised significant parental control, the trial court did

not abuse its discretion in denying her Motion to Intervene without a hearing.

       {¶26} Next, were we to ignore appellant’s failure to assert a sufficient claim to

intervene, the trial court also offered a reasonable basis rooted in the best interest of A.W.

for the denial of her Motion to Intervene and Motion for Temporary Custody. The evidence

at the Dispositional Hearing indicated that A.W.’s injuries were non-accidental and

occurred while A.W. was in the care of mother, father, and/or appellant. The court found

that placement with mother, father, or appellant was not a suitable dispositional option to

“assure the safety of this child.” Therefore, based upon the record established at the

Dispositional Hearing, the trial court did not abuse its discretion in denying appellant’s

Motion to Intervene and Motion for Temporary Custody.

       {¶27} Accordingly, appellant’s sole assignment of error is without merit.

       {¶28} For the foregoing reasons, the judgment of the Ashtabula County Court of

Common Pleas, Juvenile Division, is affirmed.



THOMAS R. WRIGHT, P.J.,

MARY JANE TRAPP, J.,

concur.




                                              9

Case No. 2021-A-0025